Citation Nr: 0024173	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), dysthymia 
and a personality disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1968 to July 1975.  He had 
additional service in the United States Army Reserve from May 
1977 to March 1981 and from November 1981 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
psychiatric disorder, to include a personality disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained to the extent 
possible.  

2.  The veteran failed to report for two November 1998 VA 
psychiatric examinations scheduled for the purpose of 
determining the nature of any current psychiatric disorder.

3.  Good cause for the veteran's failure to report for the 
two VA psychiatric examinations is not shown.

4.  The veteran did not engage in combat with the enemy and 
the credible and probative evidence does not show that he was 
stationed in the Republic of Vietnam.  

5.  The incidents claimed by the veteran as stressors, 
including duty involving graves registration and/or the 
processing of decedents personal effects, are not 
corroborated by service records or other independent 
supporting evidence.  Nor is there independent evidence 
corroborating the veteran's allegations of having been 
harassed and mistreated during basic training and/or 
following his return from duty in Okinawa. 

6.  The competent and probative evidence first shows a 
chronic psychiatric disorder more than one year after active 
duty. 

7.  The preponderance of the credible, probative and 
competent evidence shows that the veteran does not have PTSD 
related to active duty or active duty for training.

8.  The preponderance of the credible, probative and 
competent evidence shows that the veteran does not have a 
current psychiatric disorder other than PTSD that is related 
to active duty or active duty for training.

9.  The veteran's psychiatric diagnoses include a personality 
disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including post-
traumatic stress disorder and dysthymia, was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 101, 1110, 1111, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304, 3.326, 3.655 (1999).

2.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted .  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in a report of medical 
history associated with the veteran's March 1968 pre-
induction examination, he indicated that he had or had had 
frequent trouble sleeping, frequent nightmares, and excessive 
worry.  On the actual examination, psychiatric evaluation was 
normal.  In addition, on a physical inspection conducted in 
early August 1968, it was noted that no additional defects 
were discovered and that the veteran was fit for military 
service.

The veteran's DD Forms 214 for his periods of active service 
show that he served in the Marine Corps from August 6, 1968, 
to July 13, 1971, and from July 14, 1971, to July 13, 1975.  
The DD Form 214 for the initial enlistment shows that the 
veteran had one year, five months and twelve days of foreign 
service and that he was awarded only the National Defense 
Service Medal and a Rifle Badge.  His military specialty was 
"Admin Man," noted to be equivalent to a secretary in the 
civilian sector. 

The veteran's DD Form 214 for the second period of service 
shows that he had no foreign or sea service during that 
enlistment and that his decorations, medals, etc., included a 
Meritorious Unit Commendation, Good Conduct Medal, a Rifle 
Badge, the National Defense Service Medal and a Meritorious 
Mast.  His military occupational specialty was general 
warehouseman.  That form specifically notes that he did not 
have service in Indochina or Korea since August 5, 1964.  

The veteran's Marine Corps service personnel records show 
that in October 1968 his proficiency and conduct scores were 
slightly below 4.0, and that they had risen to 4.0 in 
December 1968.  His proficiency and conduct grades were 
4.6/4.6 in January 1969, 4.5/4.6 in May 1969, 4.2/4.7/4.7 in 
July 1969, and 4.7 or higher in January 1970 and May 1970.  
In January 1969, he was promoted to private first class.  He 
served with the Supply Company, Supply Battalion, 3d Force 
Service Regiment, Fleet Marine Force, Pacific from April 23, 
1969, to October 1, 1970, where he was assigned as an 
administration man and as a general warehouseman.  In July 
1969 he was promoted to lance corporal, and in February 1970 
he was promoted to corporal.  In June 1970, he was promoted 
to sergeant.  His service records do not reflect any entries 
under combat history-expeditions or any awards or other 
indications of service in the Republic of Vietnam.  The only 
sea and air travel embarkation slips show that in April 1969 
he traveled by government aircraft from the Marine Corps Air 
Station, El Toro, California, to Kadena Air Force Base in 
Okinawa and that on October 1, 1970, he returned from Kadena 
Air Force Base to Norton Air Force Base in California.  His 
service personnel records also show that he was assigned to 
temporary additional duty (TAD) from November 9, 1969 to 
November 18, 1969, with the notation of "NTA" as his 
primary duty while on TAD.   In addition, in 1968 he 
completed a course at a Noncommissioned Officer School in 
Okinawa.

In a March 17, 1976, statement (VA Form 21-4138) describing 
his service, the veteran reported that his duty stations 
during his Marine Corps service were the following: Marine 
Corps Recruit Depot in San Diego, California, from August 
1968 to April 1969; Supply Company, Supply Battalion, 3d 
Force Service Regiment in "Okinawa" from May 1969 to 
October 1970; and the United States Marine Corps Recruiting 
Station in Milwaukee, Wisconsin, from November 1970 to July 
1975.  

Private medical records, apparently from the office of Dr. W. 
Henderson, dated from 1981 to 1991 show that the veteran was 
treated for multiple complaints, both physical and 
psychiatric, over that period.  In July 1982 it was noted 
that the veteran had a recurrence of symptoms of depression.  
In September 1982 he complained of insomnia, hypersomnia, 
poor self-esteem and impulsive eating.  His psychiatric 
medicine was changed with an improvement in symptoms.  In 
January 1984 it was noted that late insomnia persisted and 
that the veteran was to be referred to Dr. Payton for 
depression and impotence.  Subsequent records from the office 
of Dr. Henderson reflect treatment for various physical 
problems and recurring references to depression, with 
occasional references to insomnia and weight problems.  In a 
January 1991 record entry it was noted that the veteran was 
in the Army Reserve "since Vietnam War 1975" and that Army 
physicians were recommending separation due to long-standing 
depression.  The veteran wanted a second opinion as he felt 
his depression was controlled, although he reportedly noted 
mood swings.  

In a February 1991 letter "To whom it may concern," Dr. 
Henderson noted that he had been treating the veteran for 
chronic depression for approximately ten years.  He indicated 
that the veteran would do poorly in a combat situation.  

A copy of medical records prepared by T. Payton, M.D., and 
dated from January 1984 to 1988 reflect that when the veteran 
was first seen it was noted that Dr. Henderson had been 
treating him for depression for two years and that the 
veteran had a sexual relation problem and questionable 
hyperventilation.  In regard to his military background, it 
was noted that he had served with the Marines for seven 
years.  It was reported that it was the veteran's nature to 
be worried, pessimistic and depressed, to be low all the time 
and to be afraid to be happy.  The veteran was noted to have 
a loss of sexual drive due to fear of performance and that he 
could never remember not being afraid.  He was also afraid of 
water (having almost drowned once) and of heights.  He was 
noted to experience guilt "related to sex," to have low 
self esteem and to be tired of people telling him that he 
never smiled.  Reportedly, the veteran found it difficult to 
get close to people.  The assessment was (a) psychosexual 
disorders (premature ejaculation and questionable inhibited 
sexual desire) and (b) depression (questionable dysthymic 
disorder).  When the veteran was seen in February 1984, it 
was noted that he had originally seen Dr. Henderson because 
of bowel problems.  The veteran felt that he was "on 
probation" sexually and was always preoccupied with failure.  
The assessment was that he had a pessimistic/depressed type 
personality and that fear, especially fear of failure, was a 
predominant factor.  The veteran was noted to have 
psychosexual disorders: life-long premature ejaculation and 
questionable inhibited sexual desire.  He was also noted to 
have hypochondriacal tendencies probably related to anxiety 
state.  Other assessments were (1) dysthymic disorder versus 
atypical depression versus depressed personality, (2) 
atypical anxiety state with associated sexual dysfunction and 
hypochondrial concern, and (3) past history of alcohol abuse.  

In a February 1984 statement, Dr. Payton indicated that he 
had evaluated the veteran and that the veteran had a family 
history of alcoholism, depression, and suicide.  The 
veteran's personality was described as a depressed 
personality, and it was noted that he had two problems, 
depression and a sexual disorder.  In a March 1984 statement, 
Dr. Payton noted that the veteran's case was a difficult case 
to diagnose.  Specifically, the differential diagnoses were 
the following: (1) (a) dysthymic disorder versus atypical 
depression, (b) atypical anxiety state with associated sexual 
dysfunction and hypochondriacal tendencies; versus (2) (a) 
dysthymic disorder versus atypical depression, (b) 
psychosexual disorders (inhibited sexual desire and premature 
ejaculation), and (c) atypical anxiety state with 
hypochondriacal tendencies.  

In a February 1984 letter to Dr. Henderson, Dr. Payton 
indicated that he had evaluated the veteran and that the 
veteran had a family history of alcoholism, depression, and 
suicide.  The veteran's personality was described as a 
depressed personality, and it was noted that he had two 
problems, depression and a sexual disorder.  In a March 1984 
statement, Dr. Payton noted that the veteran's case was a 
difficult case to diagnose.  Specifically, the differential 
diagnoses were the following: (1) (a) dysthymic disorder 
versus atypical depression, (b) atypical anxiety state with 
associated sexual dysfunction and hypochondriacal tendencies; 
versus (2) (a) dysthymic disorder versus atypical depression, 
(b) psychosexual disorders (inhibited sexual desire and 
premature ejaculation), and (c) atypical anxiety state with 
hypochondriacal tendencies.  

Records from Dr. Payton reflect that when the veteran was 
seen in May 1985 he reported problems of low self esteem, his 
relationship with his wife, lack of confidence about himself 
and lack of communication with his family and relationship 
problems with his father.  The assessment was dysthymic 
disorder.  In June 1985 it was noted that the veteran was 
depressed by his wife and people at work.  

In July 1985, the veteran underwent the Minnesota Multiphasic 
Personality Inventory (MMPI) and the Rorschach Inkblot Test.  
In a report, M. Harris, Ph.D., noted that, to some extent, 
the veteran's test profiles were similar to what would be 
found in individuals suffering from post-traumatic stress 
syndrome and that several of his free associations were in 
reference to traumatic Vietnam experiences.  It was noted 
that there were indications of trauma dating back to early 
childhood, which played a significant role in current 
distress and functioning.  In a July 1985 statement, L. 
Atler, Ph.D., noted that the veteran was at risk of crossing 
over into a psychotic state.  

Army Reserve medical records reveal that the veteran 
underwent a physical examination in October 1988.  In the 
report of medical history, he indicated that he had or had 
had frequent trouble sleeping, along with depression or 
excessive worry.  The psychiatric evaluation was normal.  It 
was noted that the veteran had been taking medication for 
depression for the past five years and that he had seen a 
psychologist for a year in 1979.  On the report of medical 
examination, it was noted that his taking medication for 
depression was a disqualifying defect.  

Army Reserve medical records reveal that, in January 1991, a 
request for mental status evaluation was completed.  It was 
noted that the veteran had been on antidepressant medication 
since October 1984 and that he had been seen by his family 
doctor for symptoms to include insomnia, loss of interest or 
pleasure in almost all usual activities, an eating disorder, 
and feelings of worthlessness.  It was noted that the veteran 
had received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal, that he was a Vietnam veteran, and 
that he might have post-traumatic stress disorder (PTSD).

In a March 1991 statement, Dr. Atler reported that the 
veteran had received psychotherapy from October 1984 to 
September 1985.  The working diagnoses at the time of therapy 
were dysthymic disorder (with probable lapses into depressive 
episodes) and probable PTSD.  It was noted that the veteran 
had a traumatic and abusive childhood and that chronic 
problems associated with that history were possibly 
exacerbated by his experiences in Vietnam.  Dr. Atler noted 
that, at the time that the veteran was treated, he would not 
have been able to serve on active duty.

In a March 21, 1991, memorandum, an Army Reserve major noted 
that medical records had been received with regard to the 
veteran's chronic depression and stress disorder.  It was 
noted that a physical revealed that he was unqualified for 
service and that, due to a ten-year history of taking 
medication, a board had been recommended to determine 
retention.  It was also indicated that he was a veteran of 
the Vietnam War.

Of record is a copy of DA Form 2173 noting that the veteran 
was seen on March 26, 1991; that the nature and extent of his 
disease was "Asthma exacerbated by physical exertion/PTSD, 
delayed type, mild-moderate;" and that such was incurred in 
line of duty.  Details noted were that the veteran had 
experienced significant distress, guilt and fear while 
functioning in graves registration and surviving repeated 
base attacks while assigned to Da Nang, RVN.  

Army Reserve medical records show that the veteran was seen 
on March 27, 1991, for testing by a United States Air Force 
psychologist.  His mental status examination was within 
normal limits.  Axes I and II diagnoses were deferred.  On 
April 4, 1991, the veteran was again evaluated by the same 
Air Force psychologist.  It was noted that the veteran had a 
traumatic childhood.  The Axis I diagnoses were rule out 
dysthymia and rule out PTSD.  Under Axis II, it was noted 
that the veteran had antisocial traits.  It was noted that an 
assessment of the veteran's combat, other stressors, and 
other symptoms should be made to determine if he had a 
service-connected disability.  In an April 8, 1991, 
statement, an Army Reserve colonel in the Medical Corps 
indicated that the veteran's civilian and military medical 
records had been reviewed and that he had a documented 
condition unfitting for retention.  

On April 12, 1991, the veteran underwent a psychological 
evaluation by the same Air Force psychologist.  The veteran 
indicated that he had been harassed and beaten in boot camp 
and advanced infantry training and that someone had committed 
suicide.  The harassment and beatings reportedly were related 
to the belief by fellow Marines that he was the son of an 
"officer," whereas he was the son of a police officer.  He 
also reported that his regiment had been in-country from 1960 
to 1970, including at Da Nang, and that he had been in the 
"rear with the gear" working in graves registration.  After 
six months his unit purportedly had been pulled back to 
Okinawa and then rotated back to the United States in May 
1970.  He said that following his return from the Pacific he 
had served as a Marine recruiter with additional duties on a 
burial detail, particularly recalling one burial there was a 
twenty-one gun salute and the decedents teenage son threw 
himself on the coffin.  The veteran also reported having had 
encounters with anti-war activists when he was a Marine 
recruiter.  The Axis I diagnoses were (1) dysthymia, primary 
type, early onset; and (2) PTSD, delayed, mild to moderate.  
It was noted that the PTSD was associated with a traumatic 
childhood and Vietnam experiences.  The Axis II diagnosis was 
personality disorder, not otherwise specified, with schizoid 
and obsessive features.  

In an April 15, 1991, statement, the Air Force psychologist 
reported his evaluations of March and April 1991, noting that 
the veteran's life history involved significant parental 
neglect and abuse, persistent focal aggression of and torment 
by a step-sibling, and denial of experiencing normal 
childhood activity due to working at his father's business at 
an extremely young age.  A pervasive unhappiness, discontent 
and dissatisfaction had permeated his early life through his 
teenage years and was present upon his enlistment in the 
Marine Corps in August 1968.  It was noted that the veteran 
was reportedly the focal point of significant torment and 
harassment while in boot camp and advanced infantry training, 
and experienced significant distress, guilt and fear while 
functioning in graves registration and surviving repeated 
base attacks while assigned to Da Nang, Vietnam.  Upon his 
return to the United States, he was the subject of rejection, 
harassment and aggressiveness by anti-war activists, which 
continued through his subsequent assignment in recruiting 
duty.  The veteran reported that he had had continuing 
difficulty in establishing and maintaining intimate, 
meaningful, interpersonal relationships.  The diagnoses were 
the following: (1) dysthymia, primary type, early onset; (2) 
PTSD, delayed type, mild-moderate; and (3) personality 
disorder, not otherwise specified, with schizoid and 
obsessive features.

The psychologist noted that the veteran had been feeling 
better and had been coming to terms with the issues of his 
life, but that the recent onset of Operation Desert Storm and 
his exposure to the probability of mobilization for duty in 
the Persian Gulf region had acutely exacerbated his 
symptomatology.  The psychologist indicated that the veteran 
might have a mental condition amounting to a disability 
warranting action under the provisions of service-connected 
medical disability.  It was noted that the veteran was not 
qualified for worldwide duty.  Specifically, his condition 
had not significantly interfered with his duty performance 
and conduct, but it would disqualify him as a mobilization 
asset due to probable exacerbation of depression and his 
dependence on prescribed medication, currently Prozac.  The 
psychologist noted that the veteran deserved a thorough, 
comprehensive psychiatric evaluation to determine what, if 
any, service-connected disability he was entitled to.

On May 20, 1991, a Medical Evaluation Board (MEB) was 
convened.  The report of MEB proceedings reflects that in 
response to instructions to list all diagnoses, using Joint 
Armed Forces terminology and diagnostic codes, the Board 
reported that test results indicated at the present time that 
anxiety and emotional distress were present to an almost 
disabling degree and that anxiety no longer worked as a 
defense.  It was noted that test data suggested that the 
veteran stopped himself from expressing his feelings, which 
also corresponded with observed behavior.  Therefore, other 
people would be frequently unaware of the level of his 
distress.  It was indicated that, to some extent, his test 
profiles were very similar to those found in individuals with 
PTSD and that there was a suggestion that he had the 
potential to act out if subjected to undue stress.  It was 
noted that this condition began in 1991; that it did not 
exist prior to active service; and that it was permanently 
aggravated by service.  The MEB also noted that the veteran 
had been the focal point of significant torment and 
harassment while in basic training and advanced infantry 
training and that he experienced significant distress, guilt 
and fear while functioning in graves registration and 
surviving repeated base attacks while in the Republic of 
Vietnam.  It was indicated that he was the focus of 
rejection, harassment and aggressiveness by anti-war 
activists upon his return to the United States, which 
continued through his subsequent reassignment in recruiting 
duty.  It was noted this condition began in 1968; that it did 
not exist prior to active service; and that it was 
permanently aggravated by active service.

The MEB noted that evaluation revealed that the veteran was 
not qualified for worldwide duty and had a physical profile 
restriction of S-2.  It was indicated that his condition had 
not significantly interfered with duty performance and 
conduct, but that it had disqualified him as a mobilization 
asset due to the probable exacerbation of depression and his 
dependence on prescribed medication.  The Axis I diagnoses 
were dysthymia, primary type, early onset; and PTSD, delayed 
type, mild to moderate.  The Axis II diagnosis was 
personality disorder, not otherwise specified, with schizoid 
and obsessive features.

In October 1991, the veteran elected to request transfer to 
the Retired Reserve.  On October 31, 1991, the veteran was 
reassigned to the Retired Reserve, effective November 1, 
1991, because he was medically disqualified.  

In a November 8, 1991, statement, an Army psychiatrist noted 
that he had interviewed the veteran in May 1991.  It was 
indicated that he had been seen at the Community Mental 
Health Service (CMHS) at William Beaumont Army Medical Center 
in early May 1991 because he was distressed by the threat of 
losing his job.  It was noted that the veteran was employed 
by the Army Reserve as an administrative technician and one 
condition of his employment was that he be an active member 
of the Reserve.  It was noted that at the time he was seen at 
that facility he appeared to exaggerate his psychopathology 
in a "fake bad" approach to psychological testing.  The 
psychiatrist indicated that it was not clear whether that was 
a cry for help or was related to secondary gain from 
obtaining retirement.  The veteran was initially seen at CMHS 
before being seen by the psychiatrist because it was 
originally thought that he was a Reservist on active duty.  
He was then transferred to the psychiatrist and interviewed 
by him.  The veteran gave a history of being tense, worried, 
gaining weight, feeling sad, having sleep patterns 
interrupted, having a decreased libido, and procrastinating.  
He had passing thoughts of harming himself and feelings of 
anxiety, guilt, and worthlessness.  He admitted to having 
intrusive recollections about his experiences with graves 
registration as a Marine in Vietnam.  He also had an 
inability to recall some traumatic events, feelings of 
detachment, and a fear of reexposure to a combat environment.  

The psychiatrist's assessments were that the veteran did fit 
the criteria for dysthymia, primary type of an early onset, 
but that the diagnosis of PTSD was not very clear.  It was 
noted that the history was compatible with schizoid and 
obsessive personality traits, but that these traits had not 
significantly impaired his social or occupational functioning 
or caused significant distress.  It was also noted that these 
traits appeared to be exacerbated during periods of stress.  
The final recommendations were the following: (1) the soldier 
meets retention criteria UP AR 40-501, chapter 3; (2) a 
permanent S3 profile with code F (no assignment to isolated 
areas where definitive care is not available) and code U 
(continued outpatient periodic follow-up) is given; and (3) 
the individual is not deployable to a theater of operations.

In December 1991, the hospital at Kirkland Air Force Base, 
New Mexico indicated that it did not have any of the 
veteran's medical records.

In a January 8, 1992, statement, a colonel in the Medical 
Corps of the Army Reserve noted that the veteran had a mood 
disorder characterized as dysthymia along with exertional 
asthma.  It was also noted that the dysthymia required 
pharmacological intervention and restriction of duty.  He 
indicated that the veteran was disqualified from Army Reserve 
retention.  In a January 22, 1992, memorandum, the colonel 
noted that the veteran had been found to be non-deployable at 
the time of Operations Desert Shield and Desert Storm because 
of his being under psychiatric care for many years and 
because of his taking medication for ten years.  It was 
indicated that as a result of the periodic physical in late 
1988 the veteran's unit had requested that he be processed 
for separation to the Retired Reserve.  It was noted that the 
veteran had been an exceptionally good soldier and that, 
despite his depressive symptoms, he had been a successful 
soldier for many years and somehow psychologically isolated 
his disorder.  The final recommendations were the following: 
(1) evaluation of the veteran's physical condition by 
military medical authorities indicates that he is not 
medically qualified for retention; (2) accordingly, the 
veteran was transferred to the Retired Reserve, effective 
November 1, 1991, for medical disqualification; (3) a 
permanent S3 profile with code F (no assignment to isolated 
areas where definitive medical care is not available) and 
code U (continued outpatient periodic follow-up) is given; 
(4) the veteran is not qualified for world-wide duty and is 
not deployable to a theater of operations; and (5) recommend 
a disability compensation evaluation.

In a February 10, 1992, memorandum, the same Army 
psychiatrist who prepared the November 8, 1991, statement 
indicated that his assessments were now the following: (1) 
dysthymia, primary type, early onset; (2) PTSD, delayed type; 
and (3) personality disorder, not otherwise specified, with 
schizoid and obsessive features.  The final recommendations 
were the following: (1) a permanent S3 profile with code F 
(no assignment to isolated areas where definitive medical 
care is not available) and code U (continued outpatient 
periodic follow-up) is given; (2) the veteran is not 
deployable to a theater of operations; (3) the veteran was 
transferred to the Retired Reserve, effective November 1, 
1991, for medical disqualification; and (4) a disability 
compensation evaluation, Physical Evaluation Board (PEB).  
The psychiatrist noted that, in spite of his depressive 
symptoms, the veteran had been a successful soldier for years 
by somehow psychologically isolating his disorder and being 
able to do his civilian technician work and his soldierly 
duties effectively.

On February 11, 1992, the service department indicated that 
all medical records had already been sent to the VA.

In response to a letter from the RO asking him to furnish a 
complete, detailed description of his in-service stressors 
and any additional medical evidence, the veteran submitted a 
letter dated February 20, 1992, indicating that, based on 
sessions he had had with his psychologist and his 
psychiatrists, it was his understanding that he had an 
affective (mood) disorder on entrance into active duty in 
August 1968 but that he did not realize he needed help until 
1979.  The veteran also reported having been assigned to 
Headquarters Company, Supply Battalion, 3d Force Service 
Regiment, from May 1969 to October 1970, and that his daily 
assignment was to go through personal effects of his fellow 
Marines "who bought the farm."  He referenced having to 
pull bloody uniforms from duffel bags and inventory personal 
effects, noting that while performing such duty "you feel 
like you have known this Marine all your life."  The veteran 
also submitted a statement of an Army Reserve major who noted 
that the veteran was an exceptionally good soldier and had 
been promoted in August 1991 to sergeant major.  The major 
indicated that the veteran, in spite of his depressive 
symptoms, was a successful soldier for years and had somehow 
psychologically isolated his disorder.  The major opined that 
this was due to the fact that the veteran was under medical 
treatment, to include taking medication.  

On March 6, 1992, the service department indicated that no 
service medical records were available.

In a March 11, 1992, statement, a major at the CMHS at the 
William Beaumont Army Medical Center noted that the veteran 
was seen at the CMHS on May 3, 1991, and May 16, 1991.  The 
veteran reported that he was depressed and had previously 
taken Prozac.  He was referred to the Department of 
Psychiatry for further evaluation.
 
In an April 1992 statement to a congressman, the veteran 
asserted that his dysthymia was present at the time of 
enlistment in August 1968 and that he had now been told that 
he never should have been allowed to enlist.  He also 
reported that he was a "Vietnam Veteran."  

In August 1992, the veteran submitted two photocopies of a 
form letter from the Commandant of the Marine Corps to the 
Officer in Charge of a Recruiting Station, certifying that 
that the veteran was entitled to certain awards.  Preprinted 
on the letter is a list of awards with preprinted parentheses 
beside each in which to place an "X" certifying entitlement 
to the award(s).   The letter indicates that the veteran was 
entitled to the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  The letter also indicates that the 
veteran was entitled to the Meritorious Unit Commendation 
with zero Bronze Stars, annotated to reflect that such was 
awarded to 3d Force Service Regiment for service in Vietnam 
from 1968 to 1969.  On one copy, there is a partial date, 
which appears to be "JU" and to be date stamped on the 
document.  On the same document the typed social security 
number for the veteran is incorrect and is altered by hand to 
correct the mistake.  Also, there is a space between the 
seventh and eight digits.  In addition, the "X"s noting 
which medals were awarded do not all appear to be in the same 
typeface and are not all aligned.  On the other copy, there 
is no date at all on the document.  The typed social security 
number is also incorrect, has a space between the seventh and 
eighth digits, and has been altered with by hand.  All of the 
"X"s noting which medals were awarded appear to be in the 
same typeface and are evenly lined up but are not all 
positioned as they are on the other document.  For example, 
the "X" next to the Republic of Vietnam Campaign medal is 
clearly farther to the left on the first document than on the 
second.  The remaining "X"s are not identically situated on 
the two documents.  Additionally, the second document 
reflects that the veteran was awarded the Marine Corps 
Reserve Ribbon but the first does not.  

At the same time, the veteran submitted copies of documents 
purporting to be his Army Reserve personnel records, which 
reflect that he had overseas service from May 1, 1969, 
through November 30, 1970 in "Okinawa, Vietnam" for a total 
of eighteen months.  He also had overseas active duty for 
training in September 1983 and in August 1985.  It was also 
indicated that his awards, decorations and campaigns included 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal and the Meritorious Unit Commendation.  A record of the 
veteran's principal duties shows that he was on active duty 
with the Marine Corps from August 1968 to July 1975; this is 
followed by 20 subsequent typewritten entries dated from May 
1977 to May 1990, all appearing to be in the same typeface.

The veteran also submitted a statement in August 1992, in 
which he indicated that he reported his symptomatology on 
entrance into service but did not know that he needed 
treatment for a psychiatric disorder and was not treated for 
a psychiatric disorder until 1979.  He also stated, "My 
military records were corrected some time ago although I have 
never received a corrected DD Form 214.  I did get a letter 
and my records do show that I am entitled to wear among other 
awards the Meritorious Unit Commendation, awarded the 3rd 
Force Service Regiment for Service in Viet Nam 1968 to 
1969...Vietnam Service Medal, Republic of Vietnam Campaign 
Medal, this is also documented at the Army Reserve Personnel 
Center."  The veteran went on to argue that military service 
aggravated a preexisting psychiatric disease and that he 
should be compensated for what has been diagnosed as PTSD.   

In a September 1992 statement, the veteran reported that he 
did not have any symptoms of a psychiatric disorder on 
entrance into active service in 1968.  He also asserted that 
the Army Reserve psychologist who examined him in April 1991 
stated that he had a mental condition amounting to a 
disability warranting action under the provisions of service-
connected medical disability.  The veteran noted that the 
psychologist stated the veteran experienced significant 
distress, guilt and fear while functioning in graves 
registration and surviving the repeated base attacks, "among 
other things."  

In a February 1993 statement, L. Atler, Ph.D., indicated that 
the veteran's test profiles were similar to those found in 
individuals suffering from PTSD and that several associations 
to traumatic Vietnam experiences were made.  It was noted 
that psychological testing and evaluation by M. Harris, 
Ph.D., revealed that the veteran's military service in 
Vietnam to some extent caused his PTSD.

In a March 1993 statement, M. Harris, Ph.D., noted that to 
some extent the veteran's test profiles were very similar to 
those found in individuals suffering from PTSD and that many 
associations in reference to traumatic Vietnam experiences 
were made.

In an April 1993 statement, the veteran reported that he was 
called up for active duty three times in 1991 and that every 
time he underwent an evaluation of his mental condition.  He 
asserted that the medical evidence showed that his mental 
condition was aggravated by military service.

In a September 23, 1993, memorandum, the commander of the 
veteran's former Army Reserve unit recommended that the 
Secretary of the Army grant authorization for disability 
benefits and compensation.

In October 1993, the Board remanded the case for further 
development, to include stressor verification and a VA 
examination.  In early January 1994, the RO wrote to veteran 
asking for information regarding his stressors.  Later that 
month, the veteran responded by submitting Army Reserve 
records including one that contains a diagnosis of bipolar 
affective disorder.  In February 1994, the RO wrote to the 
U.S. Army and Joint Services Environmental Support Group 
regarding the veteran's alleged stressors.  The RO did not 
receive a response that sufficiently addressed the veteran's 
alleged stressors.

In July 1994, the veteran submitted a third copy of the 
letter from the Commandant of the Marine Corps to the Officer 
in Charge of a Recruiting Station.  In that copy, which is 
undated, the veteran's typed social security number is 
correct and there is no space between the seventh and eighth 
digits.  The "X"s noting which medals were received appear 
to be in the same typeface and are aligned.  

In a statement received in September 1994, the veteran 
reported that he was in the Republic of Vietnam until 1970.  
He said that he was in Da Nang and that he witnessed 
firefights and artillery fire at that location.  He also 
indicated that he worked in graves registration.

In an October 1994 memorandum of consideration, the 
Department of Army Board for Correction of Military Records 
determined that the veteran was not entitled to physical 
disability retirement or to be returned to active Army 
Reserve status.  It was noted that the veteran had a seven-
year history of treatment for psychological problems and that 
medications had facilitated a reasonable psychological 
adjustment while he served in Albuquerque, New Mexico.  
However, when faced with the probability of combat, i.e., his 
mobilization for Operation Desert Storm/Desert Shield, his 
psychological problems were exacerbated.  It was indicated 
that the veteran apparently erroneously believed that members 
of the Army Reserve not serving on active duty were entitled 
to the same physical disability benefits afforded to active 
duty personnel, but that such was not the case.  It was also 
noted that he was not mobilized for Operation Desert 
Storm/Desert Shield, and that there was no indication that 
his mental condition was the result of his performance of 
Army Reserve duties, which normally average thirty-eight days 
a year.  Accordingly, there was no basis for his referral for 
a PEB.  It was also noted that VA grants of service 
connection did not establish entitlement to medical 
retirement from the Army and that any award of service 
connection by the VA was solely within the jurisdiction of 
that department. 

In May 1996, the Board remanded the claim for further 
development, to include stressor verification and a VA 
psychiatric examination.

In August 1996, the RO wrote to the veteran asking him to 
identify medical treatment for his psychiatric disorder and 
to provide information on his in-service stressors.  Later 
that month, the veteran submitted a statement in which he 
reported his medical history.

In September 1996, the service department indicated that it 
did not have a Department of Army Board for Corrections of 
Military Records report on file.  

In a February 1997 letter, the RO asked the veteran again to 
provide stressor information; he did not respond.

In April 1997, the service department, with regard to another 
request for the Department of Army Board for Corrections of 
Military Records documents, did not submit any additional 
pertinent records.

In July 1998, the RO wrote to the Commandant of the Marine 
Corps asking for supporting evidence of the veteran's claimed 
in-service stressors.  His service personnel records, DD Form 
214s, and a personal statement were enclosed.  It was also 
noted that the veteran was claiming that his unit was 
assigned to Da Nang, Vietnam.  In an August 1998 letter, the 
assistant head of the Records Correspondence Section, 
Personnel Management Support Branch, of the United States 
Marine Corps stated that a search of the unit diaries and the 
veteran's service records failed to show that he was ever in 
the Republic of Vietnam.

In September 1998, the service department sent duplicate 
copies of the veteran's Marine Corps personnel records to the 
RO.

In an October 22, 1998, letter a VA medical center informed 
the veteran that he had been scheduled for a psychiatric 
examination on November 5, 1998.  He failed to report for 
that VA examination.  In a November 6, 1998, letter a VA 
medical center informed the veteran that his examination had 
been rescheduled for November 19, 1998.  He also failed to 
report for that examination.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.6 (1999).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
For any veteran with wartime or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   A layperson's account of what a 
medical professional said is also not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In 
addition, a medical opinion that apparently relies on a 
history given by the veteran is of low probative value.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); Notice, 64 Fed. Reg. 
32,807-08 (June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. 
§ 3.304(f) required a "clear" diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f) (1996).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  The Board acknowledges that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In its decision, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is this: The criteria have change from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, C.J., concurring).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(1999).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

Analysis

The post-service diagnoses of PTSD, along with medical 
evidence tending to link the disorder to claimed in-service 
stressors, render the veteran's claim of entitlement to 
service connection for PTSD well grounded.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998).  Also, the May 20, 1991, 
MEB apparently related dysthymia to service.  This document 
is sufficient to render the appellant's claim of entitlement 
to service connection for a psychiatric disorder other than 
PTSD well grounded.  Thus, the VA has a duty to assist the 
veteran in the development of facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  All evidence necessary for an equitable 
adjudication of the veteran's claims has been obtained to the 
extent possible, and the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
that regard, the veteran, without explanation, did not report 
for two VA psychiatric examinations scheduled in November 
1998 as required by 38 C.F.R. § 3.326.  He was provided 
written notification of both examinations.  Therefore, as 
good cause has not been shown and this is an original 
compensation claim, the Board will decide the claim based on 
the evidence of record.  38 C.F.R. § 3.655.

Entitlement to Service Connection for PTSD

In developing the veteran's claim, the RO requested all 
available post-service medical evidence identified by the 
veteran in support of his claim for service connection.  The 
Board remanded this case to the RO in May 1996 to obtain 
additional details from the veteran regarding claimed in-
service events, to request independent verification of the 
claimed events, and to conduct a VA medical examination.  
There is no indication that the veteran has additional 
details he wishes to provide regarding the claimed events, 
and the RO has obtained evidence from the service 
department/Commandant of the Marine Corps.  Therefore, no 
further attempt at verification of the claimed stressors is 
deemed necessary.

In determining whether service connection is warranted in 
this case for PTSD, the Board must carefully consider and 
weigh the evidence of record.  Although the credibility of 
evidence is generally presumed for the purpose of determining 
the well-groundedness of a claim, there is no such 
presumption when deciding a claim based on the weight of the 
evidence.  Thus, the Board must assess the credibility of the 
evidence, including the veteran's statements, and it would be 
remiss to ignore the serious questions raised in regard to 
the validity of the claimed in-service experiences.  

It appears that the veteran is predicating his claim of 
service connection for PTSD on claimed duty in Vietnam, where 
he claims to have been exposed to firefights and the like and 
to have worked in graves registration and the processing of 
the personal effects of casualties.  Considering the numerous 
statements he has written to VA and others regarding his 
claim, he has given remarkably few details as to his alleged 
stressors, even when specifically asked to provide such 
information.  He also has made certain statements that appear 
to imply he served in the Republic of Vietnam without 
actually stating he was there.  In any event, the Board notes 
at the outset that in a March 1976 statement written by the 
veteran to the RO, he listed his Marine Corps duty stations, 
mentioning nothing whatsoever of Vietnam.  He did report 
having served with the 3d Force Service Regiment in Okinawa, 
which is consistent with his Marine Corps service records.  
If he had also served in Vietnam, there is no apparent reason 
for his failing to mention that in 1976.  The veteran's 
Marine Corps service personnel records and the DD Forms 214 
for his two Marine Corps enlistments are entirely silent for 
any indication that he served in Vietnam, with the latter DD 
Form 214 specifically noting that he had not served in 
"Indochina" since August 5, 1964.  It was not until the 
mid-1980s that the veteran began mentioning Vietnam.  

There is private medical evidence chronicling the veteran's 
psychiatric problems back to 1981, including records from the 
office of Dr. Henderson, who apparently was the veteran's 
primary care physician and also treated him for depression.  
In numerous record entries dated from 1981 to 1991 there is 
no mention of service related psychiatric symptoms, such as 
recurrent recollections, nightmares or flashbacks of in-
service events, and, in fact, there is no mention at all of 
the veteran's military service until January 1991, when it 
was noted that he had been in the Army Reserve "since 
Vietnam War 1975."  None of Dr. Henderson's records suggests 
that the veteran had PTSD or links his diagnosed depression 
to service.  

In 1984 the veteran was referred to Dr. Payton, whose records 
reflect that during the initial visit the only reference to 
the veteran's military history was that he had been a Marine 
for seven years.  During that visit the veteran was noted to 
have certain fears and guilt feelings, along with reported 
difficulty getting close to people.  However, those problems 
were noted to be associated with sexual dysfunction and low 
self-esteem, with nothing linking them to military service 
and no indication that he had PTSD.  Nothing in subsequent 
records by Dr. Payton or in other documents authored by him 
suggests that the veteran had PTSD or any service-related 
psychiatric disorder.  

According to a July 1985 report by Dr. Harris, a 
psychologist, the veteran had referred to "traumatic 
experiences" in Vietnam during free associations and his 
psychological test profile was similar to those of 
individuals with PTSD.  The record again refers to PTSD and 
Vietnam in 1991, in an Army Reserve medical record noting 
that the veteran was a Vietnam veteran, had received the 
Vietnam Service Medal and the Vietnam Campaign Medal, and 
might have PTSD.  Subsequent reserve documents again refer to 
Vietnam and PTSD, such as an April 12, 1991 report of 
psychological evaluation which notes that the veteran 
reported that his regiment had been in Vietnam for six months 
and was then sent back to Okinawa.  However, it must be 
emphasized that the various references in post-active duty 
medical records to the veteran having served in Vietnam do 
not establish the veteran actually had such service.  

As noted above, the veteran's two Marine Corps DD Forms 214 
contain no reference to service in Vietnam and show no combat 
citations or other indicia of Vietnam service.  Nor do the 
veteran's official Marine Corps personnel records show that 
he ever served in Vietnam.  Rather, they document that he 
departed the United States for Okinawa and returned from 
Okinawa approximately one year, five months and twelve days 
later, consistent with the amount of overseas service noted 
on his DD Form 214.  

The veteran's allegations of having served for six months or 
having had "a tour" in Vietnam have no credible support 
despite the copies of a form letter from the Commandant of 
the Marine Corps purporting to show that he received the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal 
and was awarded the Meritorious Unit Commendation for service 
in Vietnam and despite the references in his Army Reserve 
personnel records to service in Vietnam.  In regard to the 
three copies of the letter from the Commandant, no two of 
these documents are identical and, in fact, all three have 
certain peculiarities that distinguish them from each other.  
These discrepancies are clear to the layperson, so referral 
of the documents to VA's Office of the Inspector General for 
a formal analysis was not deemed necessary.  To accept the 
documents as authentic, one would have to assume that the 
Commandant sent three separate letters, each with the 
described peculiarities. This is implausible.  The veteran 
never submitted an original letter from the Commandant (nor 
did he submit a copy of his own letter to the Marine Corps to 
which the Commandant was replying).  Moreover, there is no 
explanation as to why the veteran's DD Form 214 and/or his 
Marine Corps personnel records were not corrected to reflect 
the award of the two Vietnam medals and to reflect that the 
Meritorious Unit Commendation was awarded for service in 
Vietnam, which purportedly occurred during his first 
enlistment, inasmuch as the unit commendation appears to have 
been awarded during his second enlistment.  Thus, in view of 
the discrepancies in the three copies of the Commandant's 
letter, this evidence is insufficient to establish that the 
veteran served in the Republic of Vietnam.  Also not to be 
overlooked and of substantial probative value is the fact 
that, as late as August 1998, Headquarters, Marine Corps, 
reported that a search of unit diaries and the veteran's 
service records failed to show that he was in Vietnam.  This 
official report and other documents received from official 
sources clearly outweigh the irregular form letters submitted 
by the veteran.  Thus, any diagnosis of PTSD based on claimed 
service in Vietnam is tainted and may not be used to 
establish service connection.  

To the extent the veteran may have been suggesting in some of 
his equivocal statements that while stationed in Okinawa he 
was involved in the handling of decedents' personal effects 
and regarding his claim of having been engaged in memorial 
affairs when attached to a recruiting station, his service 
personnel records do not reflect that he was ever assigned 
those duties or that he ever received any education or 
training in such duties.  Additionally, he did not have the 
MOS of a graves registration specialist.  A noncombat 
veteran's word alone is not sufficient to establish a 
stressor upon which a grant of PTSD may be predicated.  In 
this case, there is no acceptable corroborating evidence from 
the Marine Corps or other offical sources.  

The Board has also considered the copy of Army Reserve 
personnel records submitted by the veteran, with references 
to service in Vietnam while he was a Marine.  Inasmuch as the 
veteran's Marine Corps records do not reflect any service in 
Vietnam and the Marine Corps has concluded that he did not 
serve in Vietnam, the Army Reserve records could not have 
been based on information from the Marine Corps.  As there 
has been no credible evidence submitted or identified that 
would explain where the references to Vietnam service 
originated, other than with the veteran, the Army Reserve 
records are not probative of whether the veteran served in 
the Republic of Vietnam with the Marine Corps.  

Although it does not appear that any diagnosis of PTSD was 
based on the veteran's allegations of having been harassed, 
beaten and the like during his early period of Marine Corps 
training, it should nevertheless be noted that there is no 
corroborating evidence that the veteran was the victim of 
such treatment and this was not mentioned until long after 
his active service.  The record shows that his performance as 
a Marine was always satisfactory and improved with the 
passing of time; additionally, he even reenlisted.  As to his 
report that he was mistreated because his fellow Marines 
believed his father was an "officer," when he was actually 
a police officer, this also is problematic as there are other 
references in the record to the veteran having had 
responsibilities in the family business as a youth (along 
with having been an abused child).  

The fact that military medical personnel may have believed 
the veteran's accounts of Vietnam service and of harassment 
before and after he went to the Pacific does not corroborate 
the alleged events.  As previously noted, the Court has held 
that credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  Moreau, 9 Vet. App. at 396.  

Inasmuch as the post-service diagnoses of PTSD link such to 
the veteran's claimed service in Vietnam/graves registration, 
they are not based on corroborated stressors and are not 
probative of service-related PTSD.  For the reasons explained 
above, the Board finds that the preponderance of the 
credible, probative and competent evidence supports the 
conclusion that the veteran does not have PTSD related to 
service.  Accordingly, service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304(f).

Entitlement to Service Connection for a Psychiatric Disorder 
other than PTSD

The veteran has argued that, based on information derived 
from his therapy sessions, he had dysthymia on his entrance 
into active duty in August 1968.  While he is competent to 
report his symptomatology, he is not competent to render a 
medical diagnosis so his assertion is not competent medical 
evidence of a pre-existing psychiatric disorder.  See 
Espiritu, 2 Vet. App. at 494-95.  Also, his intimation that 
medical professionals suggested he had dysthymia on entrance 
into active duty is not competent medical evidence because it 
is a layperson's account of what a medical professional said.  
Robinette, 8 Vet. App. at 77.  

Service medical records reflect that in the report of medical 
history associated with the veteran's March 1968 pre-
induction examination, he indicated that he had had frequent 
trouble sleeping, frequent nightmares, and excessive worry.  
However, on the actual examination, the psychiatric 
evaluation was normal.  In addition, on a physical inspection 
conducted in early August 1968, it was noted that no 
additional defects were discovered and that the veteran was 
fit for military service.  There are no additional service 
medical records for the veteran's Marine Corps service 
despite multiple attempts by the RO to obtain any.   

Post-active service medical evidence with regard to this 
issue includes a March 1991 statement from L. Atler, Ph.D., 
and April 1991 Army Reserve medical records.  Dr. Atler noted 
that the veteran had a traumatic and abusive childhood and 
that chronic problems associated with that history were 
possibly exacerbated by his experiences in Vietnam.  Dr. 
Alter indicated that the working diagnoses at the time of 
therapy were dysthymic disorder (with probable lapses into 
depressive episodes) and probable PTSD.  However, as the 
there is no credible and probative evidence that the veteran 
served in Vietnam, there is no valid basis for concluding 
that Vietnam "exacerbated" any psychiatric disorder.  

Army Reserve medical records reflect that on April 12, 1991, 
there were diagnoses of dysthymia, primary type, early onset; 
and PTSD, delayed, mild to moderate.  Although it was noted 
that the PTSD was associated with a traumatic childhood and 
Vietnam experiences, there was no link made between dysthymia 
and the veteran's military service.  In April 15, 1991, 
statement, an Air Force psychologist diagnosed early onset 
dysthymia, primary type, and PTSD, noting that a pervasive 
unhappiness, discontent and dissatisfaction had permeated the 
veteran's early life through his teenage years and were 
present upon his enlistment in the Marine Corps in August 
1968.  However, the Air Force psychologist did not state that 
the veteran had a recognized psychiatric disorder on entrance 
into active duty.  Thus, there is no clear and unmistakable 
evidence that the veteran had a chronic psychiatric disorder 
on entering active service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

Various psychiatric disorders, to include early onset 
dysthymia, have been diagnosed.  Dysthymia is the only 
psychiatric disorder, other than PTSD, that has been even 
possibly related to active service by medical evidence.  
However, neither Dr. Payton nor Dr. Henderson appears to have 
made any such a link.  To the extent that the May 20, 1991, 
MEB links dysthymia to the veteran's Marine Corps service, 
such was based on a history of events given by the veteran.  
That history is unsupported by any independent evidence and 
is of no more than low probative value.  See Curry, 7 Vet. 
App. at 68.  Although, other than the enlistment 
reexamination report, Marine Cops service medical records are 
not available, the veteran himself has indicated that he did 
not receive treatment for psychiatric problems during active 
duty.  His Marine Corps personnel records reflect that he was 
promoted, received excellent enlisted evaluations, had a 
Meritorious Mast, and otherwise functioned well as a Marine 
for almost eight years.  Thus, there is nothing in the 
available Marine Corps records to suggest that the veteran's 
performance was being impacted by any psychiatric problems.  

Based on information from Dr. Henderson and the veteran's own 
account, the veteran did not seek treatment for psychiatric 
problems (then primarily depression) until several years 
after service.  The recorded history during the early years 
of treatment did not include any report of harassment or 
abuse in service, of harassment by anti-war activists, or of 
other active duty related problems.  The Board finds that 
evidence to be especially probative as it was created before 
the veteran was faced with separation from the Army Reserve 
and before he filed a claim for service connection.  Thus, a 
preponderance of the competent, credible and probative 
evidence first shows a chronic acquired psychiatric disorder 
more than one year after the veteran's Marine Corps service.  
(See 38 C.F.R. § 3.309 (1999) regarding psychoses.)

With regard to a relationship between a current psychiatric 
disorder and the veteran's service in the Army Reserve, the 
fact that he was transferred to the Retired Reserve because 
of a psychiatric disorder does not establish service 
connection.  Rather, it would have to be shown that a current 
psychiatric disorder actually had its onset, or underwent a 
permanent increase in severity, during a period of active 
duty for training.  The fact that the veteran was in the 
reserves for many years and that coincident with his being a 
member of a reserve component he developed or experienced an 
increase in a psychiatric disorder does not warrant service 
connection.  Thus, his argument of having been in the 
military for over twenty years as a basis for entitlement to 
service connection does not accurately address the 
requirements for service connection based on reserve service.  
The important point is that there is no evidence that during 
a period of active duty for training with the Army Reserve 
the veteran developed dysthymia or any other psychiatric 
disorder.  Nor does the medical evidence show that during a 
period of active duty for training any preexisting 
psychiatric disorder permanently increased in severity.  
Although the veteran has asserted that the Air Force 
psychologist who examined him in April 1991 said that he had 
a service-connected disability, the matter of service 
connection for VA disability benefits must be adjudicated by 
VA.  In any event, the actual records prepared by the Air 
Force psychologist reflect that he merely recommended that 
the veteran be examined to determine what, if any, service-
connected disability he was entitled to.  In addition, 
although in a February 10, 1992, memorandum an Army 
psychiatrist recommended a PEB and noted that, despite his 
depressive symptoms, the veteran had been a successful 
soldier for years by psychologically isolating his disorder, 
the psychiatrist did not opine that a current psychiatric 
disorder began during or was permanently worsened by any 
period of active duty for training.  In October 1994, the 
Department of Army 



Board for Correction of Military Records noted that, although 
the veteran's psychological problems were exacerbated by the 
threat of mobilization for Operation Desert Storm/Desert 
Shield, there was no indication that his mental condition was 
the result of his performance of Army Reserve duties, which 
normally average thirty-eight days a year.  

To the extent that the veteran believes his psychiatric 
disorder was aggravated by either active duty or active duty 
for training, he is not competent to express a medical 
opinion.  See Espiritu, 2 Vet. App. at 494-95.  Moreover, he 
has not provided any recent medical evidence of a psychiatric 
disorder nor did he report for either of two scheduled VA 
psychiatric examinations that could have shed more light on 
any current disability.  Thus, it is not even entirely clear 
that he still has a psychiatric disorder such as dysthymia, 
but assuming that he does, the preponderance of the probative 
and competent evidence supports the conclusion that it was 
not incurred in or aggravated by active duty or active duty 
for training.  

Finally, it is noted that there is medical evidence of a 
diagnosed personality disorder.  However, under the law and 
regulations, personality disorders are not disabilities for 
which service connection may be granted.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accordingly, service connection for a psychiatric disorder 
other than PTSD is not warranted.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304(f).


ORDER

Service connection for a psychiatric disorder, including 
dysthymia, post-traumatic stress disorder and a personality 
disorder, is denied.





REMAND

In the April 1992 rating decision, service connection was 
denied for asthma.  In August 1992, the veteran submitted a 
VA Form 1-9 with an enclosed statement addressed to the Board 
of Veterans Appeals in which he indicated that he was 
appealing the denial of service connection for asthma.  Since 
that document was sent to the RO with the Form 1-9, it should 
be accepted as a notice of disagreement with the denial of 
service connection for asthma.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for asthma, and the 
veteran should be advised of the time in 
which to perfect an appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. SHARP 
	Member, Board of Veterans' Appeals


 



